DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, 7-9 and 11-17, drawn to a urodynamic investigation apparatus comprising, a tubular element, a port, first and second fittings and a sleeve element, classified in A61M 2210/1085.
II. Claims 24-28, drawn to a urodynamic pressure profiling method comprising a. applying and recording a series of pressures, b. determining a urine flow rate corresponding to each applied pressure and c. ascertaining either or both of a pressure corresponding to a no flow urine condition and maximum urine discharge flow rate, classified in A61B 5/205.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case (1) the process as claimed can be practiced by an apparatus that lacks first and second fittings and a sleeve element. For example, Kron; Reuben E. et al. (US 20140275839 A1) discloses an apparatus that does not include first and second fittings or a flexible sleeve, but which applies and records a series of pressures during a urodynamic test procedure (¶ [0190], The inverse slope of the time-pressure curve (at a given back-pressure) is a measure of the urethral resistance at that pressure; ¶ [0193] (b) Dynamic pressure-time measures during cycles of pressure buildup and relief that reflect the interaction between bladder strength and urethral resistance; ¶ [0205], 2nd, 3rd, 4th and 5th pressure cycles in this sample record). 
Also, (2) the claimed apparatus can practice another process such as regulating a flow of fluid through the sleeve element. For example, the apparatus can be operated as a generic pinch valve with closed and open states. Kawamura; Kenji et al. (US 20110186757 A1) discloses an example of a pinch valve comprising a flexible sleeve element which is operated by changing pressure inside a chamber (¶ [0042], flexible tube 7; ¶ [0047], as shown in FIG. 3, the flexible tube 7 collapses under outside pressure). 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply. 
A full search would require searching for both the apparatus of group I along with the urodynamic profiling method of group II. As discussed above, the method of group II can be practiced with a device different from group I. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Richard C. Stempkovski, Jr on 29 June 2022 a provisional election was made without traverse to prosecute the invention of group II, claims 24-28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-5, 7-9 and 11-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
In claim 24, the language “[[A]] An improved urodynamic pressure profiling method … 
… of said series of applied [[pressure]] pressures; and …” should be changed for proper grammar. 
In claims 25-27, the language “… wherein the applied pressures …” should be changed for clarity.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 calls for “…a. applying and recording a series of pressures to a lumen carrying urine discharge from a bladder without terminating urine flow through the lumen …” This language is ambiguous because the urine flow must necessarily terminate after the bladder has emptied or reached a low residual volume. 
Also, this limitation appears to contradict the specification, which describes that the sleeve may be closed by applying a sufficiently high pressure (¶ [0066], The sleeve element advantageously has highly compliant walls, a resting/static closed configuration (i.e., flat/near flat condition)). 
The specification describes that the test method applies a first pressure followed by second and third pressures at increments of increased or decreased pressure (¶ [0044], the second pressure greater or less than the first pressure by a select pressure increment … the third pressure greater or less than the second pressure by the select pressure increment). In order to avoid terminating the urine flow, the series of pressures would need to be applied before the bladder drains completely, at pressures which will permit urine to pass through the lumen. Examiner suggests to revise the claim in terms of this feature. 
Claim 25 calls for “… wherein applied pressures are within a select pressure range.” This language is indefinite since it does not specify any absolute or relative bounds for the pressure range. Applying two pressure values will necessarily provide a range between the two values. 
Claims 26-28 are rejected for depending on a rejected parent claim. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Franco; Israel (US 20190350511 A1, published earlier as WO/2017/079380).
Regarding claim 24, Franco discloses an improved urodynamic pressure profiling method (¶ [0024] FIG. 1, an embodiment of a device and procedure for conducting urological testing … testing system 9), comprising the steps of: 
a. applying and recording a series of pressures (¶ [0027], Pump 109 … acts to pump the solution … into the bladder during the procedure; ¶ [0026], pressure transducer 101; ¶ [0031], The pressure increases with actuation of the detrusor and then voiding begins and the volumetric flowrate is measured by the system of FIG. 11 until reaching zero; ¶ [0036], The bladder 20 is filled with saline 24); 
to a lumen carrying urine discharge from a bladder (¶ [0024], bladder catheter 11; ¶ [0030], a catheter inserted into the patient, that measures the flowrate of urine being expelled from the bladder); 
without terminating urine flow through the lumen (¶ [0036], The bladder is filled until micturition occurs or until pain is experienced by the patient or unsafe bladder pressures are reached. Such pressure is charted against volume both during filling and voiding; ¶ [0042], By this way, the volume flow rate of urine exiting the patient's bladder can be detected and); 
b. determining a urine flow rate corresponding to each applied pressure of said series of applied pressure (¶ [0031], the volumetric flowrate, time, volume and pressure can all be correlated and thereby charted);  and
c. ascertaining, via an assessment of each applied pressure and corresponding flow rate of said series of applied pressures, either or both of an applied pressure corresponding to a no flow urine condition and maximum urine discharge flow rate (¶ [0063], Accordingly, micturition is shown beginning at line 120 where the power begins at zero and increases steeply to a maximum power (associated with maximum pressure in the bladder 20 and maximum flow rate of urine exiting the bladder 20)). 
Regarding the limitation of applying a series of pressures, Franco infuses fluid into the bladder with a pump (¶ [0027], Pump 109 is fluidly connected to the previously mentioned saline solution and acts to pump the solution through the second channel 107A, through the opening 107 and into the bladder during the procedure; ¶ [0036], The bladder 20 is filled with saline 24 at a continuous rate (i.e. 10 cc/min) in one example). In combination with the bladder’s natural elasticity, this will change the pressure sensed in the catheter’s lumen (¶ [0041], an elastic component, collagen and muscular component in the bladder walls … combine to form … the Muscular and Vesicoelastic (MVE) component). Franco discloses that the pressure varies during both the filling and emptying cycles (¶ [0039] FIG. 4 … delineate different components of a urodynamic curve; ¶ [0041], The lines illustrating this point of demarcation increase (line 10) during initial fill and then flatten (line 12) … From line 16, the muscular viscoelastic component shown by line 14 decays as tension in the bladder degrades … during expulsion of the fluid from the bladder). 
Franco also b. determines a urine flow rate corresponding to each applied pressure, during both the fill and micturition cycles. During the fill cycle, Franco measures pressures while sensing a flow rate via a pump or sensor (¶ [0028], The pump 109 in one embodiment is a scaled or calibrated pump … instead of a calibrated pump, a separate volume sensor … a volumetric flow sensor). During micturition, Franco measures flow rates with a catheter (¶ [0030], a catheter … that measures the flowrate of urine). In this way, Franco applies and records a series of pressures and determines a urine flow rate corresponding to each applied pressure.
This rejection combines the embodiment of the pressure measuring catheter with an in-line flow sensor (¶ [0030], a catheter … that measures the flowrate of urine). One would have been motivated to modify Franco by selecting a flow-measuring catheter for its convenience and to avoid using a separate flow measuring device. A skilled artisan would have been able to modify Franco by incorporating a flow sensor in the lumen of bladder catheter 11, and sensing the flow of fluid during both filling and micturition.  

Regarding claim 25, Franco discloses that the applied pressures are within a select pressure range (¶ [0051], Once max pressure is achieved and begins to reduce, the vesicoelastic forces are largely reducing in a linear fashion until reaching zero; ¶ [0057] In FIG. 9, line 76 is shown having bumps 126. These represent detrusor contractions occurring prior to micturition or line 90. In FIG. 10, line 76 is shown without having similar bumps therein). This claim is rejected under 35 USC 112(b) for indefinite language as discussed above. Since Franco applies at least two pressures (shown in the pressure-volume curves of Figs. 9 and 10), the pressures will necessarily form a range of pressure.   

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Franco; Israel (US 20190350511 A1) in view of Griffiths, Clive Javan (US 20020010404 A1).
Regarding claims 26 and 27, Franco is silent whether the applied pressures are within a range of about 30 to 60 cm H2O and in increments of 10 cm H2O. Griffiths discloses methods and apparatus for carrying out non-invasive urodynamics investigations  (¶ [0001], [0029], FIG. 1 …a non-invasive bladder pressure measurement system 1), comprising: 
applying pressures within a pressure range of about 30 to 60 centimeters of water (¶ [0022] FIG. 5 shows a plot of flow rate against cuff pressure from the data of FIG. 4; ¶ [0037], For ensuring safety, the pressure in the cuff is restricted to a suitable maximum, eg. 200 cm H2O, in the preferred embodiment; ¶ [0063], From examination of recordings of 6 volunteers and 16 patients, the mean abdominal pressure is 39 cm H2O with a standard deviation of 10); 
wherein applied pressures of said series of applied pressures are in 10 centimeters of water increments (¶ [0040] Preferably, the cuff is inflated in incremental steps of, for example, 10 cm H2O and pressure measurements are made between each increment). 
Griffiths demonstrates an acceptable pressure range and increment size for urodynamic testing.  One would be motivated to modify Franco with the pressure range and increment size of Griffiths to test the response of a urinary system without harming the patient, and to gather data in a relevant range. Therefore, it would have been obvious to modify Franco with Griffiths’ pressure range and increment size in order to apply safe and relevant pressures to the bladder and urinary system. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Franco; Israel (US 20190350511 A1) in view of Papirov; Eduard et al. (US 20170055874 A1, published earlier as WO 2015125110 A1).
Regarding claim 28, Franco does not explicitly measure and record abdominal surface electromyography (EMG). Papirov discloses a system and a method for urodynamic analysis (¶ [0001], [0007], [0022], [0114] FIG. 2A-B show optional embodiments for a urodynamic device 100, 101), comprising: 
measuring and recording abdominal surface electromyography (¶ [0170] Optionally abdominal sensor 152 may further comprise EMG surface electrodes; ¶ [0181] Optionally abdominal sensor 152 may further comprise EMG electrodes); 
concurrent to measuring pressure in a lumen carrying urine discharge from the bladder (¶ [0141] Optionally sensor module 108 may further comprise a pressure sensor 106, preferably provided to determine the internal bladder pressure of bladder 50; ¶ [0163] Optionally and preferably pressure sensor 106 provides for determining the bladder pressure).  
Papirov measures how muscle contractions contribute to bladder pressure (¶ [0182] Next in stage 504 both device 100 and abdominal sensor 152 are simultaneously calibrated to ensure that measurements provided with device 100 and abdominal sensor 152 are substantially simultaneously recorded therein allowing correlation and most preferably time synchronization between internal bladder pressure and urodynamic parameters).  One would be motivated to modify Franco with the EMG of Papirov to determine whether the detrusor muscle or other muscles are in good condition. Therefore, it would have been obvious to modify Franco with Papirov’s EMG in order to identify any problems with the patient’s detrusor muscle. 

Double Patenting
Brody; Lee (US 11224719 B2) is relevant to the claimed invention, and claims a urodynamic investigation apparatus. However, Brody does not claim a step of a. applying and recording a series of pressures to a lumen carrying urine discharge from a bladder without terminating urine flow through the lumen. Therefore, Brody is not cited in a double patenting rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shi; Yuenian	US 20140200482 A1
Mosel, Brian  et al.	US 20010020162 A1
Brody; Lee	US 20190216401 A1
Shehata; Sobhy	US 20080172041 A1
Holte; Bo	US 20080027373 A1
Franco; Israel	US 20190076180 A1
Diskin; Mordechai et al.	US 3570488 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781